I dissent. Waiving all questions relating to the admissibility and use as evidence of the purported copy of the testimony at the coroner's inquest, and assuming that the witness R. Smith actually made the statements at the inquest which he is here assumed to have made, I am of the opinion that it appears from the record herein that the respondent Commission was without jurisdiction to render the award, for the reason that the relationship of employer and employee was not shown to have existed between the Merchants Improvement Company, owner of the building, and the deceased employee. It was true that the legislature by the amendments to the Workmen's Compensation Act has abrogated for the purpose of hearings before *Page 543 
the Industrial Accident Commission all of the common law and statutory rules of evidence and procedure, and has provided no other rules of evidence to take the place thereof. It cannot have been intended, however, to vest the Commission with authority to render an award without the production of some evidence of some sort reasonably tending to prove the existence of the jurisdictional facts, one of which in each such case is the relationship of employee and employer between the injured person and the one from whom compensation is sought. If such were the intention it would be ineffective under the limitations of our constitution (Const., art. XX, sec. 21; Carstens v.Pillsbury, 172 Cal. 572 [158 P. 218]; Pacific Gas  E. Co.
v. Industrial Acc. Com., 180 Cal. 497 [181 P. 788]; WorswickCo. v. Industrial Acc. Com., 181 Cal. 550 [185 P. 953];Flickenger v. Industrial Acc. Com., 181 Cal. 425 [19 A.L.R. 1150, 184 P. 851]; Fidelity  C. Co. v. Industrial Acc.Com., 191 Cal. 404 [216 P. 578]). The authority and duty still rests in this court, upon proper application and showing, to review an award of the respondent Commission. Such review looks to the question of jurisdiction, and notwithstanding the abrogation of the common law and statutory rules of evidence, it is still the duty of the court upon such review to annul an award where the record shows that there was no evidence of any sort having a reasonable tendency to establish the existence of an essential jurisdictional fact.
The statement of the witness Smith at the coroner's inquest that "Mr. Ford was employed by the California Fruit people and under my direction . . . This man was working under my instruction as a janitor," was obviously made merely by way of identification of the deceased. It was no more than a conclusion of the witness, a mixed conclusion of law and fact, and there is nothing in the record to indicate that this witness had the slightest comprehension of the legal distinction between the rendition of service in the capacity of an employee and the rendition of similar service in the capacity of an independent contractor. I doubt that the quoted statement may even be justly regarded as tending substantially to impeach the testimony later given by this witness before the Commission. The later testimony was as to facts rather than conclusions, and from the facts so testified to by him the conclusion would inevitably follow *Page 544 
that he was an independent contractor and that the deceased was his employee. Conceding, however, that his testimony before the Commission was impeached by the quoted statements made by him at the coroner's inquest, there remains in the record the testimony of Martin and Erhardt, whose testimony was in nowise impeached and who testified to facts and circumstances from which, if true, no conclusion can be drawn other than that Smith was an independent contractor and the deceased his employee. This testimony being in nowise impeached and in nowise inherently improbable, the Commission was bound to accept it as true unless it was substantially contradicted (10 Cal. Jur. 1143; Stewart
v. Silva, 192 Cal. 405, 411 [221 P. 191], and cases cited). I cannot regard the quoted testimony of Smith as a substantial contradiction thereof, and I therefore think that the award herein should be annulled.
Lennon, J., concurred.